The opinion of the Court was delivered by
Bermudez, C. J.
This is a petitory action against, the school hoard of the parish of Iberia,
*738The plaintiff claims to have legally acquired indemnity school warrant No. 3939, and on July 7, 1882, to have located it on lot 16, T. 13 S.,. R. 7 E., S. W. La. Dist., containing 154 45-100 acres of laud, in Iberia parish ; that this location was approved by the Secretary of the Interior on February 24, 1884, and that, in consequence, he obtained from the Governor of the State a patent, No. 156, A. S. L., on file 21st of April, 1884; the warrant having issued under the provisions of Act of Congress of May 26, 1826.
’ The defense is substantially that the issuance of the warrant, the location, the approval thereof and the granting of the patent are null, as in violation of law, for the reason that, at the date of the warrant and long before, the lot claimed had ceased to form part of the public domain and belonged in trust to the State, for the use of the public schools.
This defense must fall before the fact that the lot in question (16) is a radiating, or anomalous, or irregular lot, not in place, and that the general laws consecrating lot or section 16 of townships to school purposes, apply only to such lots as have been surveyed in square or rectangular lots or sections. Decision of Secretary of the Interior, July 23, 1860; of July 1, 1882; Bartons vs. Hempkin, 19 L. 510; 33 Ann. 424. See also 4 Ala., Long vs. Brown, pp. 622, 627-8 ; 18 How. 173, 177-8, 181-2; Cooper vs. Roberts; Public Domain 1883, p. 227, indemnity selections; R. S. La. 2938; Sec. 14, Act 75 of 1880.
The defendants have failed to show that, prior to the location of the warrant by the plaintiff on this radiating section, it had ceased to compose the public domain and had passed to the State for school purposes.
It is clear that, when the State sold the indemnity warrant, she parted with what right, title and interest she had or could have had in and to any part of the public domain to which she would have been entitled by the location of the warrant; aud that, when the location was effected, approved, returned and acted upon by the delivery of the patent by the Governor, the divestiture was complete.
It may be that, had the Register of the State Land Office done what is considered was his duty, this lot might have been secured to the State ; but he has not done so. His omission cannot affect the rights of the plaintiff, who has unquestionably acquired a good and valid title to the lot.
It cannot avail to say that the words “reserved for the schools” had been written on the tract books and was protection, for the Commis*739sioner’s letter of July 1, 1882, establishes that this was done without any authority.
The long possession of upwards of half a century of the school board could not accomplish that which a strict compliance with the requirements of the law alone could have realized. 15 Wall. 123.
The fact that the plaintiff was an employee in the Land Office has not been shown to have been a disqualification to act as he has done in this matter.
The district judge, in his reasons, appears to have acted on the assumption that lot 16 had passed to the State. Had such been the fact, the case would have presented quite a different feature.
The plaintiff must recover.
It is therefore ordered and decreed that the judgment appealed from be reversed, and that there now be judgment in favor of plaintiff, declaring him owner of'the radiating lot 16 in controversy, hereinbefore mentioned and more fully described in his petition, in the warrant and patent, and that the appellees pay costs in both courts.